Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the jumper wire" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Atsushi JP6118152.
Regarding claim 1,  stator comprising: 
a stator core 12; 
coils of multiple phases 14 that is wound around the stator core via an insulator 16, and including 
a plurality of terminal lines (protruding part of coils 14); 
a guide member 22 that is disposed on one side of the stator core in an axial direction (translation, problem to be solved), and being configured to guide for guiding the terminal lines of the coils in a circumferential direction at a position overlapping with the coils in the axial direction (as described in axial direction), wherein the guide member has a collecting portion 63a-63c which collect the terminal lines at one place in the circumferential direction, a terminal line of the coil arranged in the vicinity of the collecting portion in the terminal line is a non-drawn terminal wire that is collected in the collecting portion without being drawn on the guide member in the circumferential direction (a terminal wire can be directly connected without being drawn on the guide, item 14a, adjacent collecting portion 63a, bottom of figure 4 does not need to be drawn on the guide). 
Regarding claim 4, Atsushi et al. discloses the stator according to claim 1, wherein the collecting portion has a plurality of collecting holding portions (63a-63c) in the radial direction so as to hold the terminal line, and the non-drawn terminal wire is held on the radially outer side of the collecting holding portions 22 (the holder portion holds the wire on the holder, also item 24 is a holder portion).
Regarding claim 5. The stator according to claim 1, Atsushi et al. discloses wherein the collecting portion has a pair of collecting holding parts 24a-24d in the circumferential direction, a circumferential center of the pair of collecting holding parts is coincident with a circumferential center of a pair of coils adjacent in the circumferential direction (across from each other), and each of the terminal lines of the pair of coils is regarded as the non-drawn terminal wire and are held by the collecting holding parts on the side close to the circumferential direction (63a-63c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. and Sumiya et al. (U. S. Patent 7,560,839).
(1) Regarding claim 2, Atsushi et al. discloses he stator according to claim 1.  
(2) Atsushi et al. does not teach the limitation wherein an end of the coil opposite to the terminal wire is connected to each phase by the jumper wires, and the coils provided with the non-drawn terminal line are connected to each other by the jumper wire which are longer than the other jumper wires.
(3) Sumiya et al. teaches wherein an end of the coil opposite to the terminal wire 52 is connected to each phase by the jumper wires 54 (as shown in figure 4A), and Atsushi et al. is obvious over the coils provided with the non-drawn terminal line are connected to each other by the jumper wire which are longer than the other jumper wires. Where a jumper wire is used to join two coils across the stator it will have a longer length, than short wires on the other side for connecting a nearby terminal. 
(4) The stator by Atsushi et al., may be modified in view of Sumiya et al. wherein an end of the coil opposite to the terminal wire is connected to each phase by the jumper wires, and the coils provided with the non-drawn terminal line are connected to each other by the jumper wire which are longer than the other jumper wires.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention motivated that a set of coils can be joined together by jumper to work together, taught by Sumiya et al. and the length of the terminal wire needed will depend on where the terminal wire is to be connected.
Regarding claim 3, the combination of Atsushi et al. and Sumiya et al. teach the stator according to claim 2, and Sumiya et al. teaches wherein the jumper wire is disposed on the other axial end side of the stator core (as shown in figure 4A). .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 22, 2021